                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DANIEL O. KERBER, ET AL.,
             Plaintiff,                         No. 18-12049
v.                                              District Judge Arthur J. Tarnow
                                                Magistrate Judge R. Steven Whalen
WAYNE COUNTY EMPLOYEES
RETIREMENT SYSTEM, ET AL.,
             Defendants.
                                        /

                                        ORDER
      For the reasons and under the terms stated on the record on December 5, 2019,

Plaintiffs’ Motion to Extend Discovery [ECF No. 61] is GRANTED, and Plaintiffs’
Motion to Compel Discovery and Renewed Motion to Extend Discovery [ECF No. 65] is

GRANTED IN PART AND DENIED IN PART.

      Discovery cut-off is extended to February 3, 2010.
      Within 14 days of the date of this Order, Defendant Wayne County Employees

Retirement System will produce emails within its custody and control received from or
sent by Robert Grden, Gerald Grysko, Felicia Hollis, and Lynn Roberts in which Daniel
Kerber’s name appears in the subject line or the body of the email.

      In all other respects, Plaintiff’s motion to compel [ECF No. 65] is DENIED.
      IT IS SO ORDERED.

                                            s/ R. Steven Whalen
                                            R. STEVEN WHALEN
                                            UNITED STATES MAGISTRATE JUDGE
Dated: December 9, 2019
                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 9, 2019, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen
